Name: Commission Regulation (EC) No 1829/94 of 26 July 1994 amending Regulation (EEC) No 3665/87 laying down common detailed rules for the application of the system of export refunds on agricultural products
 Type: Regulation
 Subject Matter: information and information processing;  tariff policy;  agricultural activity;  documentation;  trade policy
 Date Published: nan

 27. 7. 94 Official Journal of the European Communities No L 191 /5 COMMISSION REGULATION (EC) No 1829/94 of 26 July 1994 amending Regulation (EEC) No 3665/87 laying down common detailed rules for the application of the system of export refunds on agricultural products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, confirmation of the reliability of procedures may be renewed each year when circumstances so dictate ; Whereas Commission Regulation (EEC) No 2454/93 Q, as last amended by Regulation (EC) No 1 500/94 (8), lays down, in Articles 1 99 (2) and (3) and Articles 222, 223 and 224, provisions concerning the customs declarations made by means of computerized procedures ; whereas these provisions should apply also to the special rules which provide for the electronic presentation of applications for payment of refunds ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant manage ­ ment committees, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 230/94 (2), and in particular Article 17 thereof, and to the corresponding provisions of the other Regulations on the common organization of the markets in agricultural products, HAS ADOPTED THIS REGULATION :Having regard to Council Regulation (EEC) No 876/68 of 28 June 1968 laying down general rules for granting export refunds on milk and milk products and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EC) No 776/94 (4), and in particular the second subparagraph of Article 6 (2) and Article 6 (3) thereof, and to the corresponding provisions of the other regulations laying down general rules for granting export refunds on agricultural products, Article 1 In Article 47, paragraph 1 Regulation (EEC) No 3665/87 is replaced by the following : ' 1 . The refund shall be paid only on application by the exporter and shall be paid only by the Member State in whose territory the export declaration was accepted. Application for the refund shall be made either : (a) in writing ; Member States may prescribe a special form to be used for this purpose ; or (b) using computerized systems, in accordance with detailed rules to be adopted by the competent authorities and after approval by the Commission . For the purposes of this paragraph, Articles 199 (2) and (3) and Articles 222, 223 and 224 of Commission Regulation (EEC) No 2454/93 (*) shall apply, mutatis mutandis. Whereas Article 47 ( 1 ) of Commission Regulation (EEC) No 3665/87 (*), as last amended by Regulation (EEC) No 2805/93 (6), explicitly lays down that the export refund is paid only on written application ; whereas, given the increasing use of computerized procedures in the various administrative fields, it is desirable to authorize the presentation of refund applications in computerized form : Whereas computerized procedures must be reliable and meet security criteria which guarantee the correct opera ­ tion of the system ; whereas the security criteria should include in particular measures for checking the source of data and for securing data against the risk of unauthorized access, loss, alteration or destruction ; whereas, in order to guarantee the proper use of Community funds, the Commission should periodically approve the compute ­ rized procedures introduced by Member States ; whereas 0 OJ No L 253, 11 . 10 . 1993 , p. 1 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 148, 28 . 6. 1968 , p. 13 . 0 OJ No L 30, 3 . 2. 1994, p. 1 . 0 OJ No L 155, 3 . 7. 1968, p. 1 . 0 OJ No L 91 , 8 . 4. 1994, p. 6. 0 OJ No L 351 , 14. 12 . 1987, p. 1 . (6) OJ No L 256, 14. 10 . 1993, p. 7. 0 OJ No L 253, 11 . 10 . 1993, p. 1 . 8 OJ No L 162, 30. 6 . 1994, p. 1 . No L 191 /6 Official Journal of the European Communities 27. 7. 94 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1994. For the Commission Rene STEICHEN Member of the Commission